             IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                         Plaintiff,

      Vs.                                         Nos. 96-40082-01-SAC


THOMAS W. HARRIS,


                         Defendant.


                          MEMORANDUM AND ORDER

            The defendant Thomas W. Harris filed his own single-page hand-

written document which the clerk docketed as a motion to waive fines and

restitution. ECF# 233. In his filing, Mr. Harris asserts:

      I arrived here at FCI Seagoville 11-7-19 to participate in the RDAP
      program. Upon arriving here it was brought to my attention that after
      20 years of incarceration all fines and restitutions were waived. I am
      writing asking that my financial responsibilities be waived. If after 20
      years of incarceration the restitution is considered exempt I would
      appreciate it.

ECF# 233. Mr. Harris cites no legal authority for his position that 20 years of

incarceration entitles him to a waiver of restitution and fines.

            When he was sentenced, Mr. Harris received a $500 assessment

and was ordered to pay restitution in the amount of $7,437.83. There was

no term in his sentence for an adjustment or waiver of these ordered

payments after serving 20 years of his 30-year term of incarceration.
Apparently, Mr. Harris brings his motion under 18 U.S.C. § 3613(b), which

presently reads, “the liability to pay restitution shall terminate on the date

that is the later of 20 years from the entry of judgment or 20 years after the

release from imprisonment of the person ordered to pay restitution.” This

provision “authorizes collection of restitution until 20 years after a prisoner’s

release and [because] Mr. McGuire has not been released, he would still owe

restitution under the terms” of this statute. United States v. McGuire, 636

Fed. Appx. 445, 446 (10th Cir. Jan. 15, 2016)(no violation of the Ex Post

Facto Clause in imposing this statutory provision enacted in 1996). Because

Mr. Harris has yet to be released and because this statutory provision

extends his liability for restitution until 20 years after his release from

imprisonment, his motion is denied.

            IT IS THEREFORE ORDERED that defendant Thomas Harris’s

motion to waive fines and restitution (ECF# 233) is denied.

            Dated this 13th day of March, 2020, Topeka, Kansas.



                                      s/Sam A. Crow
                                      Sam A. Crow, U.S. District Senior Judge




                                        2
